MAUS, Presiding Judge,
dissenting.
Acknowledging this case presents a clear basis for two views, I must respectfully dissent. “ ‘Willful neglect’ as used in the statute has been construed to mean neglect that is ‘... intentional, deliberate and without just cause or excuse, evincing a settled purpose to forego ... parental duties over the period of time which the statute prescribes — ’ ” Adoption of R.A.B. v. R.A.B., 562 S.W.2d 356, 357-58 (Mo. banc 1978). As the child was in the legal custody of others, while not directly applicable, a statutory definition seems helpful in measuring the conduct of a parent against that standard. It is “the failure to provide a child who is in the legal or actual custody of others with a continuing relationship, such as, but not limited to, communication or visitation, and, to the extent the parent is financially able, the failure to provide for the child’s care.” § 211.447.2(2)(b). The key element is the intent of the non-consenting parent. In re Adoption of Rule, 435 S.W.2d 35 (Mo.App.1968). The actions of a non-consenting parent before and after *60the critical period are properly considered in determining the intent of that parent during the critical period. Young v. Young, 588 S.W.2d 207 (Mo.App.1979). Evidence of abuse is the strongest indication of a parental attitude that would result in willful neglect.
The fact a non-custodial parent engages in periodic, perhaps reflexive, legal contests over a child does not establish the absence of neglect. Neglect is dispelled by a continuous, good-faith effort to fulfill the duties of a parental relationship. To find an absence of neglect from resistance to the termination of parental “rights”, when there is no other substantial performance of parental “duties”, could keep a child in an unstable status.
There was evidence that while the child was in her custody, the mother mistreated the child. She did not deny this evidence. There was also evidence she either participated in or tolerated mistreatment of the child by Ray Wilfong. When she returned the child to the Olsens in March of 1981, she said that she was afraid to expose him to Ray Wilfong.
However, in this connection it must be observed the record contains subsequent home studies from New York and Florida favorable to the mother and her attitude as a parent. Several people who currently know her in Florida testified by deposition to the same effect. Nonetheless, from the time she delivered the child to the Olsens, the mother contributed nothing to his support. Except at the time of hearings, her contact with the child consisted of an occasional letter or card or minor gift. Notwithstanding her testimony to the contrary, there was evidence to support the finding of the trial court that at least at times, the mother was able to make some financial contribution.
In my opinion, her contact with the child and demonstrated concern about the child since March of 1981 has been minimal and sporadic. For example, in January 1982, the child was made a ward of the juvenile court by agreement. Tentative arrangements were made to transfer the child to New York where the mother lived. It is not clear why those arrangements were not consummated.
I find the mother’s relationship with the child has been superficial, demonstrating that she did forego the performance of her parental duties during the critical period. Her resistance to the adoption cannot change that superficial relationship into anything other than neglect. Subject to a remand for the purpose of a conclusive determination of the status and rights of Ray Wilfong, I would affirm.